Citation Nr: 0945634	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and B.M.



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 
1959, from December 1990 to May 1991, and he had additional 
service with the Army National Guard.  He died in April 2007.  
The appellant is the Veteran's son.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appellant testified at an October 2009 video conference 
hearing; the hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Pursuant 
to VA's duty to assist, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the appellant's claims.

During the appellant's video conference hearing, he indicated 
that prior to reaching the age of 18, he received psychiatric 
treatment at various health care facilities.  He indicated 
that he was hospitalized at St. Anthony's Hospital and at the 
Baptist Hospital.  He also reported outpatient treatment at 
Red Rock Mental Health Outpatient Clinic.  He indicated that 
he was involuntarily committed at Central State Hospital, a 
mental treatment center in Norman, Oklahoma.  The appellant 
reported being in special education classes at Blanchard 
Elementary School and at Blanchard High School in Blanchard, 
Oklahoma up until the ninth grade.  He indicated that the 
school no longer had the available staff to continue teaching 
him after the ninth grade.   

The RO/AMC should try to obtain identified mental health 
records for the appellant; any available court records 
pertaining to the appellant's involuntary commitment; and any 
available school records from Blanchard Elementary School and 
Blanchard High School.

Social Security Administration records show that the 
appellant was determined to be disabled effective March 1987, 
at 19 years of age.  After all available evidence has been 
associated with the claims file, the appellant should be 
afforded a VA examination to determine if he was permanently 
incapable of self-support prior to attaining the age of 18 
years.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain relevant 
records identified by the appellant.  

a.)  The RO/AMC should obtain the names 
and addresses of all identified health 
care providers who treated the appellant 
prior to attaining the age of 18.  
Identified health care providers include 
St. Anthony's Hospital, the Baptist 
Hospital, Red Rock Mental Health 
Outpatient Clinic, and Central State 
Hospital.  After securing the necessary 
release, the RO/AMC should obtain any 
outstanding medical records and should 
associate them with the claims file.  All 
private treatment records should be 
requested directly from the healthcare 
providers.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.
    
b.)  After securing the necessary 
release, the RO/AMC should obtain any 
available court documents pertaining to 
the appellant's involuntarily commitment 
at Central State Hospital in Norman, 
Oklahoma prior to attaining the age of 
18.  If the search for such records has 
negative results, documentation to that 
effect must be added to the claims file.

c.)  After securing the necessary 
release, the RO/AMC should obtain any 
available school records from Blanchard 
Elementary School and Blanchard High 
School in Blanchard, Oklahoma.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

2.  The appellant should be afforded VA 
psychiatric examination to determine 
whether, as of age 18, he was 
permanently incapable of self-support 
due to a psychiatric disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

a.)  The examiner should render an 
opinion as to whether it is at least as 
likely as not that a psychiatric 
disability or any other disorder 
rendered the appellant permanently 
incapable of self-support at the time 
of his 18th birthday (in September 
1985). The examiner should state, if 
possible, what employment limitations 
would have existed at age 18 and what 
limitations are currently shown.

b.)  If it is determined that the 
appellant is or has been capable of 
self-support, then the examiner should 
identify the evidence that establishes 
that he is capable of self-support and 
discuss his industrial and employment 
capabilities.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner should address the 
appellant's statements regarding any 
psychiatric treatment received prior to 
attaining the age of 18, noting that 
the appellant is competent to describe 
his treatment or report symptoms that 
he experienced.  

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
appellant and his representative with a 
Supplemental Statement of the Case, and 
should give the appellant a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
